        Case 3:20-cv-00391-B Document 1 Filed 02/18/20                         Page 1 of 7 PageID 1


                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

HAMEEDA SOMANI,                                           §
                                                          §
           Plaintiff,                                     §
                                                          §           Civil Action No. 3:20-cv-391
vs.                                                       §
                                                          §
TESLA, INC. d/b/a                                         §
TESLA MOTORS, INC.                                        §
                                                          §                         JURY
           Defendant.                                     §

                                               TESLA INC.’S
                                            NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

           Pursuant to the terms and provisions of 28 U.S.C. §§ 1331, 1332, 1441, and 1446,

Tesla, Inc. (“Tesla”), in the cause styled “Hameeda Somani v. Tesla, Inc. d/b/a Tesla Motors,

Inc.,” originally pending as Cause No. DC-20-00397 in the B-44th Judicial District Court of Dallas

County, Texas, files this Notice of Removal of the cause to the United States District Court for

the Northern District of Texas, Dallas Division. In support of this Notice of Removal, Tesla

alleges and states as follows:

                                                      I.
                                                  BACKGROUND

1.         This breach of warranty lawsuit arises out of a vehicle purchase that occurred on or

about November 21, 2016. 1 Plaintiff Hameeda Somani alleges that she purchased a new 2016

Tesla Model S (“Model S”) for $71,700 and that, at the time of purchase, the Model S was

accompanied by a four-year and 50,000-mile New Vehicle Limited Warranty. 2 Subsequently,

Plaintiff alleges that she discovered “numerous defects” in the Model S, within various vehicle

components and that, as a result of repairs to these alleged defects, the Model S was out of



1   See Plf’s Orig. Pet. at ¶ 8, attached as Exhibit 1, along with Exhibit A to Plf’s Orig. Pet.
2   Id. at ¶ 9.

TESLA, INC.’S
NOTICE OF REMOVAL                                                                                    PAGE 1
      Case 3:20-cv-00391-B Document 1 Filed 02/18/20                          Page 2 of 7 PageID 2


service for at least twenty-seven days. 3 Plaintiff further alleges that Tesla failed to repair defects

within the Model S while it was out of service and that these defects substantially impaired the

vehicle’s use, value, and safety to Somani.

2.      On January 8, 2020, Plaintiff filed her original action in the B-44th Judicial District Court

of Dallas County, Texas, naming Tesla as the sole defendant. 4 Plaintiff asserts that Tesla has

violated the Magnuson-Moss Warranty Act and also asserts claims for breach of express and

implied warranty. 5

                                                  II.
                               BASIS OF REMOVAL: DIVERSITY JURISDICTION

3.      This matter is removable to this Court under 28 U.S.C. § 1441 because the Court has

original jurisdiction under 28 U.S.C. § 1332(a)(3) based on diversity of citizenship and an

amount-in-controversy exceeding $75,000, exclusive of interest and costs.

A.      The amount-in-controversy requirement is satisfied.

4.      Pursuant to 28 U.S.C. § 1446(c)(2), if removal is sought based on diversity jurisdiction

under 28 U.S.C. § 1332, “the sum demanded in good faith in the initial pleading shall be

deemed to be the amount in controversy.” 6

5.      In her Petition, Plaintiff asserts that she is entitled to recovery of the Model S’s $71,700

purchase price, “along with all expenses Plaintiff has incurred as a result of the Subject

Vehicle’s non-conformities, including loss of use of the Subject Vehicle, and reimbursement for

expenses related to aftermarket items installed on the Subject Vehicle.” 7 Plaintiff also seeks

“costs and expenses of the suit including attorney’s fees based on actual time expended.” 8 The


3 Id. at ¶13.
4 See generally id.
5 Id. at ¶¶ 21-43.
6 See also Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1336 (5th Cir. 1995) (holding jurisdiction will be

proper if “it is facially apparent” from the plaintiff’s complaint that their “claims are likely above [$75,000]”);
Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008) (holding “[o]nce the party seeking federal
jurisdiction provides plausible explanation for how the amount in controversy is met, the matter should
remain in federal court unless plaintiff cannot possibly recover that amount.”).
7 Id. at ¶¶ 19 and 42.
8 Id. at ¶ 43.



TESLA, INC.’S
NOTICE OF REMOVAL                                                                                         PAGE 2
      Case 3:20-cv-00391-B Document 1 Filed 02/18/20                    Page 3 of 7 PageID 3


amount in controversy thus far exceeds the $75,000 jurisdictional minimum of this Court.

B.      Complete diversity exists as to all parties.

6.      There is complete diversity between Plaintiff and Defendant.

7.      Plaintiff Hameeda Somani, at the time of the initial filing of this action and at the current

time of the removal of this action, is a citizen and resident of the State of Texas and domiciled in

the State of Texas. 9

8.      Tesla, at the time this action was commenced, was and still is a corporation organized

under the laws of Delaware with its principal place of business in California and is not organized

under the laws of the State of Texas, where this action was brought.

9.      Removal is thus proper because there is complete diversity between Plaintiff and the

only properly joined and served Defendant, Tesla.

                                              III.
                        BASIS OF REMOVAL: FEDERAL QUESTION JURISDICTION

10.     Additionally, this Court has Federal Question Jurisdiction under 28 U.S.C. § 1331

because Plaintiff’s Original Petition, which is the operative complaint, arises under the Federal

Magnuson-Moss Warranty Act 15 U.S.C. § 2301, et seq., and because Plaintiff’s claims for

damages satisfies the necessary amount in controversy under that statute.

11.     Federal district courts have original jurisdiction in actions “arising under the Constitution,

laws, or treaties of the United States.” 10 An action "arises under" the federal law within the

meaning of 28 U.S.C. § 1331 if: (1) federal law creates the cause of action, or (2) the plaintiff's

right to relief necessarily depends on resolution of a substantial question of federal law. 11

12.     This Court has original jurisdiction over the Plaintiff’s claims that arises under a federal

statute, i.e., 15 U.S.C. § 2301 et seq., otherwise known as the Magnuson-Moss Warranty Act.



9 See id. at 2.
10 28 U.S.C. § 1331.
11 Franchise Tax Board v. Construction Laborers Vacation Trust for Southern California, 463 U.S. 1, 27-

28 (1983).

TESLA, INC.’S
NOTICE OF REMOVAL                                                                                PAGE 3
      Case 3:20-cv-00391-B Document 1 Filed 02/18/20                    Page 4 of 7 PageID 4


A.      The Magnuson-Moss Warranty Act’s amount-in-controversy requirement is
        satisfied.

13.     The Magnuson-Moss Warranty Act states in part that a consumer who is damaged by a

warrantor's failure to comply with a warranty “may bring suit for damages and other legal and

equitable relief in an appropriate district court of the United States, subject to paragraph (3) of

this subsection.” 12 Paragraph (3) goes on to state that “[n]o claim shall be cognizable in a suit

brought under paragraph (1)(B) of this subsection . . . if the amount in controversy is less than

the sum or value of $50,000 (exclusive of interest and costs) computed on the basis of all claims

to be determined in this suit . . . .” 13

14.     The amount in controversy is satisfied here. The amount exceeds $50,000.00, exclusive

of interest and costs, because through her claims Plaintiff seeks recovery of the Model S’s

$71,700 purchase price, 14 along with other damages, expenses, and attorney’s fees.

15.     Thus, the amount in controversy for a removal based on federal question jurisdiction is

satisfied.

B.      This Court Has Supplemental Jurisdiction Over Plaintiff’s State Law Claims.

16.     “[I]n any civil action of which the district courts have original jurisdiction, the district

courts shall have supplemental jurisdiction over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.” 15 The Supreme Court has noted that the

supplemental jurisdiction statute “applies with equal force to cases removed to federal court as

to cases initially filed there; a removed case is necessarily one ‘of which the district courts . . .

have original jurisdiction’ . . . .” 16 Although not all of the claims “arise under” federal law, removal

is still appropriate if that claim is transactionally related (i.e., “supplemental”) to at least one


12 15 U.S.C. § 2310(d)(1)(B).
13 15 U.S.C. §2310(d)(3)(B).
14 Ex. A at ¶¶ 19 and 42.
15 28 U.S.C. §1367(a).
16 City of Chicago v. International College of Surgeons, 522 U.S. 156, 165 (1997).



TESLA, INC.’S
NOTICE OF REMOVAL                                                                                PAGE 4
      Case 3:20-cv-00391-B Document 1 Filed 02/18/20                  Page 5 of 7 PageID 5


substantial federal claim. 17 A single case exists in the constitutional sense wherever the state

and federal claims arise from a “common nucleus of operative facts” such that a plaintiff “would

ordinarily be expected to try them all in a single judicial proceeding.” 18

17.    Here, all of Plaintiff’s causes of action arise out of the same nucleus of operative facts,

i.e., the purchase of the Model S and its alleged warranties. Accordingly, to the extent there are

other causes of action that arise based on the same operative facts, this Court has

supplemental jurisdiction under 28 U.S.C. § 1367. 19

18.    Based upon the foregoing, all requirements for federal question removal have been met.

                                                IV.
                                              CONSENT

19.    Tesla is the only defendant who has been served in this case. Thus, all properly joined

and served defendants have consented to removal. 20

                                               V.
                                         REMOVAL IS TIMELY

20.    Tesla timely removes this case under 28 U.S.C. § 1446(b) and Fed. R. Civ. P. 6(a)

because Tesla was served on January 16, 2020 21; the 30th day following removal fell on

Saturday, February 15; and the first day that is not a Saturday, Sunday, or legal holiday is

Tuesday, February 18. 22 Additionally, this Notice of Removal comes within one year after the

commencement of Plaintiff’s suit. 23 Tesla’s Notice of Removal is thus timely.



17 Zuniga v. Blue Cross & Blue Shield of Michigan, 52 F.3d 1395, 1399 (6th Cir. 1995).
18 United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).
19 See Priebe v. Autobarn, Ltd., 240 F.3d 584 (7th Cir. 2001) (where federal jurisdiction existed under

Magnuson-Moss, district court properly exercised supplemental jurisdiction over plaintiffs' remaining
causes of action including a state fraudulent business practices claim and a common law fraud claim).
20 See 28 U.S.C. § 1446(b)(2)(A).
21 See Executed Citation to Tesla, Inc. at p. 4, attached as Exhibit 2.
22 See Hyman v. Metro. Park, Inc., 1:09-CV-841, 2009 WL 10677680, at *1, n. 1 (E.D. Tex. Dec. 4, 2009);

Castillo v. Hongjin Crown Corp., DR08CV00031AMLVRG, 2009 WL 10669499, at *2, n. 4 (W.D. Tex. July
14, 2009), report and recommendation adopted as modified, DR08CV0031AMLVRG, 2009 WL 10669625
(W.D. Tex. Sept. 16, 2009); Ramirez v. Michelin N. Am., Inc., C.A. C-07-228, 2007 WL 2126635, at *1, n.
1 (S.D. Tex. July 19, 2007); see also Ryan v. Hercules Offshore, Inc., 945 F. Supp. 2d 772, 773, n. 2
(S.D. Tex. 2013)
23 See 28 U.S.C. § 1446(c)(1).



TESLA, INC.’S
NOTICE OF REMOVAL                                                                              PAGE 5
      Case 3:20-cv-00391-B Document 1 Filed 02/18/20                 Page 6 of 7 PageID 6




                                               VI.
                                     NOTICE TO STATE COURT

21.    A copy of this Notice of Removal is being filed with the Clerk of the B-44th Judicial District

Court of Dallas County, Texas, and is being served upon all parties, in accordance with 28

U.S.C. § 1446(d).

                                               VII.
                                       STATE COURT FILINGS

22.    In accordance with 28 U.S.C. Section 1446(a), copies of all executed processes,

pleadings and orders, as well as the docket sheet, and an index of all pleadings relating to the

Action and previously filed with the B-44th Judicial District Court of Dallas County, Texas are

attached as Exhibit 3 for the Court’s reference.

       WHEREFORE, Tesla, Inc., by its counsel, removes the subject accident from the B-44th

Judicial District Court of Dallas County to the United States District Court for the Northern

District of Texas, Dallas Division and respectfully requests that this Court assume full jurisdiction

over the cause herein as provided by law.

                                              Respectfully submitted,



                                              /s/ Ryan S. Jones
                                              CARY A. SLOBIN
                                              State Bar No. 00797445
                                              Cary.Slobin@bowmanandbrooke.com
                                              RYAN S. JONES
                                              State Bar No. 24094343
                                              Ryan.Jones@bowmanandbrooke.com
                                              BOWMAN AND BROOKE LLP
                                              5830 Granite Parkway, Suite 1000
                                              Plano, TX 75024
                                              Telephone: 972.616.1700
                                              Facsimile: 972.616.1701

                                              ATTORNEYS FOR
                                              DEFENDANT, TESLA, INC.




TESLA, INC.’S
NOTICE OF REMOVAL                                                                            PAGE 6
     Case 3:20-cv-00391-B Document 1 Filed 02/18/20                Page 7 of 7 PageID 7


                                  CERTIFICATE OF SERVICE

       On February 18, 2020, I electronically submitted the foregoing document with the clerk
of court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. I hereby certify that I have served all counsel of record electronically or by
another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                             /s/ Ryan S. Jones




TESLA, INC.’S
NOTICE OF REMOVAL                                                                          PAGE 7
